Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl (US 6096106) in view of Chen (US 2017/0057888) and Schwartz (US 4350614).
Ruhl teaches a process for the preparation of hydrogen (abstract, col. 16, lines 1-6; col. 12, lines 10-25) by reacting a feed gas comprising methane with steam in the presence of a steam reforming catalyst at a pressure of 1200 psi in the heated zone of a steam reformer to obtain a raw hydrogen containing product stream (70 bar; col. 7, lines 1-15; col. 16, lines 1-6; col. 12, lines 10-25), wherein the feed gas is mixed with the steam before entering the steam reformer (col. 6, lines 9-25), the reaction mixture obtained in step (a) is fed into the heated zone of the steam reformer where it is first contacted with an inert material before it is contacted with the steam reforming catalyst (col. 10, lines 39-57).
Regarding the limitation of the feed gas mixture having a temperature of below 540 C prior to entering the steam reformer, Ruhl teaches that the reformer is operated at a temperature of 350 (col. 7, lines 1-15) and the combustion zone having a max 
Ruhl fails to teach that the feed gas is mixed with CO. 
Schwartz, however, teaches that in reactions where carbon is combusted it is desirable to have excess CO such that the CO can be burned further to prevent coke formation (col. 7, lines 52-68).
Additionally, Chen teaches adding CO to methane feed streams prevent coke formation (para. 0034).
As Schwartz teaches that in reactions where carbon is combusted it is desirable to have excess CO such that the CO can be burned further to prevent coke formation and Chen teaches adding CO to methane feed streams prevent coke formation, it would have been obvious to one of ordinary skill in the art to add CO to the feed stream of Ruhl.
Regarding claim 2, Ruhl teaches that the catalyst is disposed on an inert support (col. 6, lines 10-25) and that the material provided in the reactor tube is an inert material (col. 10, lines 45-60). Therefore, it would have been obvious to one of ordinary skill in the art to provide the inert material as material suitable for use as support material for a steam reforming catalyst as Ruhl teaches that the catalyst is disposed on an inert support (col. 6, lines 10-25) and that the material provided in the reactor tube is an inert material (col. 10, lines 45-60).
Regarding claim 5, Ruhl teaches that the heated zone comprises one vertically oriented tube filled with inert material upstream of the steam reforming catalyst and the reaction gas mixture is passed through the tubes (col. 10, lines 39-68). It would have been further obvious to pass the feed gas and steam downward through the tubes as changing the orientation of the gas stream flow involves only routine experimentation in the absence of unexpected results.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl in view of Chen (US 2017/0057888) and Schwartz (US 4350614) and Compagne (US 2014/0103259).
Ruhl teaches a method as described above in claim 1, but fails to teach that he volume ratio of inert material to steam reforming catalyst in the heated zone is in the range of 0.05-0.30.
Compagne, however, teaches a process for steam reforming (abstract) the ratio of length of inert insert to catalyst bed is in the range of 0.05-0.5 (para. 0008).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the length of inert insert to catalyst bed is in the range of 0.05-0.5 in Ruhl in order to provide a configuration known in the art as taught by Compagne.
Additionally, it appears that that the ratio of length of inert material to catalyst bed in Ruhl is approximately equivalent to and/or overlaps with a volume ratio of inert material to steam reforming recited in the claim.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl (US 6096106) in view of Chen (US 2017/0057888) and Schwartz (US 4350614) and Steynberg.
Regarding claim 4, Steynberg teaches that the reforming reaction takes place at 350-650 C (para. 0024). It would have been obvious to provide the reaction mixture contacted with the inert material in the heated zone at a temperature overlapping with the claimed range in order to provide a temperature of the stream that overlaps with 350-650 C absent a showing to the contrary.

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl in view of Chen (US 2017/0057888) and Schwartz (US 4350614) and Chakravarti (US 2015/0215967).
Ruhl teaches a method as described above in claim 1, but fails to teach that the feed gas comprises at least 5 %v/v CO and at least 20 %v/v methane.
Chakravarti, however, teaches a method producing F-T products (abstract) wherein the feed stream comprises 20-45 by volume of F-T tail gas and about 55-80 by volume of methane for the purpose of providing a H2/CO ratio in syngas used in F-T reactions (para. 0040).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the feed stream comprises 20-45 by volume of F-T tail gas and about 55-80 by volume of methane in Ruhl in order to provide a H2/CO ratio in syngas used in F-T reactions as taught by Chakravarti.
Additionally, it appears that the ranges taught by Chakravarti, above, overlaps with the range of at least 5 %v/v CO. In the alternative it would have been obvious to one of ordinary skill in the art to provide a feedstream having a range of CO overlapping with the claim range in order to provide a syngas having a H2/CO ratio appropriate for F-T reactions.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl in view of Chen (US 2017/0057888) and Schwartz (US 4350614) and Herb (US 2006/0188435).
Ruhl teaches a method as described above in claim 1, but fails to teach the hydrogen contain product stream is successively cooled, subjected to a water gas shift treatment and purified by a pressure swing adsorption to obtain a hydrogen stream having a purity of at least 95 mole%.
Herb, however, teaches a method for producing hydrogen gas (abstract) wherein a product stream from the steam reformer is cooled, subjected to shift and purified in a PSA to produce a hydrogen rich stream (para. 0024).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a product stream from the steam reformer is cooled, subjected to shift and purified in a PSA to produce a hydrogen rich stream in Ruhl in order to provide process parameters known in the art as taught by Herb.
Additionally, it would have been obvious to perform the PSA in order to produce a hydrogen stream having a purity overlapping with the claimed range through routine experimentation in the absence of unexpected results.

Claim 1-2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl (US 6096106) in view of Chen (US 2017/0057888) and Schwartz (US 4350614) and Becker (US 2007/0003478).
Ruhl teaches a method as described above in claim 1.
If Ruhl fails to teach preheating the feed stream to below 540 C, Becker will be applied herein.
Becker teaches a method of producing syngas (abstract) wherein a feed stream is preheated to a temperature of above 400 C for the purpose of providing a stream able to be steam reformed at 500-1200 C (para. 0046).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the feed stream of Ruhl preheated to a temperature of above 400 C in order to provide a stream able to be steam reformed at 500-1200 C as taught by Becker.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl in view of Chen (US 2017/0057888) and Schwartz (US 4350614)and Compagne (US 2014/0103259) and Becker.
Ruhl teaches a method as described above in claim 1, but fails to teach that he volume ratio of inert material to steam reforming catalyst in the heated zone is in the range of 0.05-0.30.
Compagne, however, teaches a process for steam reforming (abstract) the ratio of length of inert insert to catalyst bed is in the range of 0.05-0.5 (para. 0008).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the length of inert insert to catalyst bed is in the range of 0.05-0.5 in Ruhl in order to provide a configuration known in the art as taught by Compagne.
Additionally, it appears that that the ratio of length of inert material to catalyst bed in Ruhl is approximately equivalent to and/or overlaps with a volume ratio of inert material to steam reforming recited in the claim.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl (US 6096106) in view of Chen (US 2017/0057888) and Schwartz (US 4350614) and Steynberg.
Regarding claim 4, Steynberg teaches that the reforming reaction takes place at 350-650 C (para. 0024). It would have been obvious to provide the reaction mixture contacted with the inert material in the heated zone at a temperature overlapping with the claimed range in order to provide a temperature of the stream that overlaps with 350-650 C absent a showing to the contrary.

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl in view of Chen (US 2017/0057888) and Schwartz (US 4350614)and Chakravarti (US 2015/0215967) and Becker.
Ruhl teaches a method as described above in claim 1, but fails to teach that the feed gas comprises at least 5 %v/v CO and at least 20 %v/v methane.
Chakravarti, however, teaches a method producing F-T products (abstract) wherein the feed stream comprises 20-45 by volume of F-T tail gas and about 55-80 by volume of methane for the purpose of providing a H2/CO ratio in syngas used in F-T reactions (para. 0040).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the feed stream comprises 20-45 by volume of F-T tail gas and about 55-80 by volume of methane in Ruhl in order to provide a H2/CO ratio in syngas used in F-T reactions as taught by Chakravarti.
Additionally, it appears that the ranges taught by Chakravarti, above, overlaps with the range of at least 5 %v/v CO. In the alternative it would have been obvious to one of ordinary skill in the art to provide a feedstream having a range of CO overlapping with the claim range in order to provide a syngas having a H2/CO ratio appropriate for F-T reactions.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl in view of Chen (US 2017/0057888) and Schwartz (US 4350614) and Herb (US 2006/0188435) and Becker.
Ruhl teaches a method as described above in claim 1, but fails to teach the hydrogen contain product stream is successively cooled, subjected to a water gas shift treatment and purified by a pressure swing adsorption to obtain a hydrogen stream having a purity of at least 95 mole%.
Herb, however, teaches a method for producing hydrogen gas (abstract) wherein a product stream from the steam reformer is cooled, subjected to shift and purified in a PSA to produce a hydrogen rich stream (para. 0024).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a product stream from the steam reformer is cooled, subjected to shift and purified in a PSA to produce a hydrogen rich stream in Ruhl in order to provide process parameters known in the art as taught by Herb.
Additionally, it would have been obvious to perform the PSA in order to produce a hydrogen stream having a purity overlapping with the claimed range through routine experimentation in the absence of unexpected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735